DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-7, 10, 13, 18 and 21 and newly added claim 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In Applicant’s reply, filed on 4-5-21, to the restriction requirement mailed on 10-5-20, Applicant elected group I, claims 1-22, without traverse.  Group I reads on a recombinant adeno-associated viral vector comprising a capsid protein comprising SEQ ID No. 8, 9, 10, 11, 12, 13 and/or 14 alone or in combination and wherein said capsid protein is derived from AAV1, 2, 4, 5, 6, 7, or 8 and a plasmid comprising a polynucleotide encoding the AAV vector.  However, the newly amended claims 1-7, 10, 13, 18 and 21 and newly added claim 24 read on a recombinant adeno-associated virus (rAAV) VP capsid protein.  A rAAV vector is a nucleotide sequence, which differ from a protein (amino acid) sequence in physical properties, chemical structures, and biological functions.  They are drawn to different scientific considerations and have different modes of operations, designs and effects.  They are drawn to different classifications and require separate searches and the search would not be coextensive.  Thus, a rAAV vector and a rAAV capsid protein are not obvious variants and they are patentably distinct from each other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly amended claims 1-7, 10, 13, 18 and 21 and newly added 
Applicant’s amendment filed on 11-11-21 has been entered.  Claims 1-7, 13, 18 and 21-22 have been amended.  Claims 8-9, 11-12, 14-17 and 19-20 have been canceled.  Claim 24 has been added.  Claims 1-7, 10, 13, 18 and 21-24 are pending.  Claims 1-7, 10, 13, 18, 21 and 23-24 are withdrawn from consideration because of the amendment filed on 11-11-21.  Claim 22 is under consideration.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 depends from a withdrawn claim 1.  It is suggested to include the limitations of claim 1 into claim 22. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as obvious over Lisowski et al., 2013 (WO 2013/029030 A1) as evidenced by Lisowski et al., 2013 (Geneseq Accession No. BAL41774, computer printout, pages 1-2) (Lisowski SEQ).  Applicant’s amendment filed on 11-11-21 necessitates this new ground of rejection.
Claim 22 is directed to a plasmid comprising a polynucleotide encoding the rAAV VP capsid protein comprising SEQ ID No. 14, wherein said rAAV VP capsid protein is derived from the group consisting of AAV1, AAV2, AAV4, AAV5, AAV6, AAV7 and AAV8 VP capsid proteins.
Lisowski discloses recombinant adeno-associated viral (rAAV) capsid proteins and plasmids encoding the capsid proteins (e.g. [0015]).  Figure 21 shows the relatedness of the DNA sequence of AAV-LK10 and the DNA sequence of AAV2 and AAV4 etc.  Figure 22 shows the relatedness of the amino acid sequence of AAV-LK10 and the amino acid sequence of AAV2, AAV4 and AAV5 etc.  Lisowski (SEQ) teaches adeno-associated virus LK10 capsid protein coding sequence (SEQ ID No. 11), Geneseq Accession No. BAL41774, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 14.  Lisowski (SEQ) teaches nucleotide sequence of SEQ ID No. 11 and a plasmid comprising the nucleotide sequence.

It would have been prima facie obvious for one of ordinary skill in the art to view the AAV-LK10 capsid protein can be derived from AAV1, AAV2, AAV4, AAV5, AAV6, AAV7 or AAV8 VP capsid proteins because Lisowski shows the relatedness of the DNA sequence of AAV-LK10 and the DNA sequence of AAV2 and AAV4 etc., and shows the relatedness of the amino acid sequence of AAV-LK10 and the amino acid sequence of AAV2, AAV4 and AAV5 etc.  The phrase “derived from” is a broad term and it can mean any percentage of identity between the claimed AAV capsid protein and the VP capsid protein of AAV1, AAV2, AAV4, AAV5, AAV6, AAV7 or AAV8.  Since Lisowski shows the relatedness of the DNA sequence and amino acid sequence of AAV-LK10 with that of AAV2, AAV4 and AAV5 etc., it would be obvious to one of ordinary skill in the art that the capsid protein of AAV-LK10 is derived from AAV1, AAV2, AAV4, AAV5, AAV6, AAV7 or AAV8 VP capsid proteins.  Further, it is noted that the claim reads on a plasmid comprising a polynucleotide encoding the rAAV VP capsid protein comprising SEQ ID NO. 14.  Lisowski (SEQ) teaches adeno-associated virus LK10 capsid protein coding sequence (SEQ ID No. 11), Geneseq Accession No. BAL41774, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 14.  Lisowski (SEQ) also teaches nucleotide sequence of SEQ ID No. 11 and a plasmid comprising the nucleotide sequence.  Therefore, Lisowski clearly teaches the claimed invention.  Thus, claim 22 is rejected under 35 U.S.C. 103.
As discussed above, the amendment filed on 11-11-21 has changed the subject matter of claims 1-7, 10, 13, 18, 21 and 24, and those claims are withdrawn from consideration because 

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632